 

Exhibit 10(c)
 
Magellan GP, LLC
Non-Management Director
Compensation Program
 
Effective January 27, 2011
 
 
 
 
 
Compensation
Timing of Payment(1)
Annual Board Retainer:(2)
    Cash
 
 
    Common Units
 
$50,000
 
 
$70,000(3)
 
Paid quarterly as of January 1st , April 1st , July 1st and October 1st 
 
As of January 1st 
Annual Chairman Retainer:(2) 
    Audit Committee
    Compensation Committee
    Conflicts Committee
    Presiding Director
 
$15,000
$10,000
$10,000
$5,000
 
Paid quarterly as of January 1st , April 1st , July 1st and October 1st 
Meeting Fees:
    Board Meeting Fees
    Committee Meeting Fees
 
$1,500 per meeting
$1,500 per meeting
 
Paid quarterly as of January 1st, April 1st, July 1st and October 1st 

 
(1)    
For newly elected directors or a newly appointed committee chairman, the annual
board retainer and annual chairman retainer, if applicable, are payable pro-rata
for the year of election.

 
(2)    
Directors who resign from the board or relinquish their role of committee
chairman after a payment date has occurred, but prior to the payment having been
received, will receive a pro-rata annual board retainer and annual chairman
retainer for the period of time between the payment date and the
resignation/relinquishment.

 
(3)    
The number of common units to be issued for the annual board retainer will be
determined based on the closing price on the first business day immediately
following the January 1st payment date.

 
 
 
 
 
 
 

 